           Case 1:20-cr-00162-DAD-BAM Document 61 Filed 08/23/21 Page 1 of 3


1    MICHAEL E. MITCHELL, #240199
     MITCHELL LAW GROUP, INC.
2    334 W. Shaw Avenue, Suite A
     Fresno, California 93704
3    Telephone: (559) 222-2424
     Facsimile: (559) 222-2434
4
     Attorney for Defendant
5    MORGAN WENCY VENTURA-SANCHEZ
6

7

8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,    )                          Case No.: 1:20-cr-00162-DAD-BAM
12                                )
              Plaintiff,          )                          STIPULATION TO AMEND CONDITIONS
13                                )                          OF RELEASE AND ORDER THEREON
         vs.                      )
14                                )                          Division: Eastern District, Fresno
                                  )                          Magistrate: Hon. Barbara A. McAuliffe
15                                )
     MORGAN WENCY VENTURA-SANCHEZ,)
16                                )
              Defendant.          )
17                                )
                                  )
18                                )
19
            IT IS HEREBY STIPULATED by and between Justin J. Gilio, Assistant United States
20
     Attorney, and Defendant, MORGAN WENCY VENTURA-SANCHEZ (“Mr. Ventura”), by and
21
     through his Attorney of Record, Michael Mitchell, that certain Conditions of Release should be
22
     amended, specifically, the home detention and no cellular device portion of the Conditions of
23
     Release.
24
            On November 2, 2020, Mr. Ventura-Sanchez was released on Pretrial Supervision into
25
     the third-party custody of his godfather, pursuant to posting a $300,000 collateral bond and
26
     surrendering his passport. He was released to WestCare for a 90-day residential substance abuse
27
     treatment program, with Location Monitoring upon his successful completion of the residential
28
     program at WestCare, with Home Detention.



                                    Stipulation to Amend Conditions of Release - 1
                                               [Proposed] Order Thereon
               Case 1:20-cr-00162-DAD-BAM Document 61 Filed 08/23/21 Page 2 of 3


1              On February 1, 2021, he successfully completed the WestCare residential program and
2    was immediately placed on the Location Monitoring Program. Since that time, he has been
3    amenable to all required Court appearances; however, due to the COVID-19 pandemic, all Court
4    appearances have been virtual. He is currently scheduled for a sentencing on October 4, 2021 at
5    10:00 a.m.
6              Pre-trial services in agreement with the proposed changes to the Conditions of Release,
7    due to the fact, that Mr. Ventura-Sanchez, has made all required Court appearances, has
8    participated in substance abuse treatment and testing with no positive drug tests, has maintained
9    a stable residence with his third-party custodian, has not had any new arrests or citations by law
10   enforcement, and has complied with all rules and regulations of Pretrial Services. He also
11   secured employment at Vallarta Supermarkets. Mr. Ventura-Sanchez has completed the 90 days
12   on the curfew component as of August 11, 2021.
13             Mr. Ventura-Sanchez is now employed full time with Vallarta Supermarkets and has
14   remained in full compliance with all of his conditions of release and, especially fully adhering
15   with the location monitoring program and the drug testing and individual counseling program
16   rules. His third-party custodian reports no issues or concerns with Mr. Ventura-Sanchez.
17             Pretrial Services is, accordingly, recommending that Mr. Ventura-Sanchez be removed
18   from location monitoring program as specified in condition 7(q) of the Conditions of Release.
19             All other Conditions of Release, not modified herein, will remain in full force and
20   effect.
21
     DATED: August 23, 2021                             /s/ Michael E. Mitchell________________
22
                                                        Michael E. Mitchell Attorney for Defendant
23                                                      MORGAN WENCY VENTURA-SANCHEZ

24   DATED: August 23, 2021                             /s/ Justin J. Gilio_________________
25
                                                        Justin J. Gilio, Assistant United States
                                                        Attorney
26

27

28




                                      Stipulation to Amend Conditions of Release - 2
                                                 [Proposed] Order Thereon
           Case 1:20-cr-00162-DAD-BAM Document 61 Filed 08/23/21 Page 3 of 3


1                                                   ORDER
2           GOOD CAUSE APPEARING, it is hereby ordered that the above request to amend the
3    Conditions of Release be granted as follows:
4           Condition 7(q) will be amended to remove location monitoring.
5           All other Conditions of Release, not modified by this order, will remain in full force
6    and effect.
7

8    IT IS SO ORDERED.
9
        Dated:     August 23, 2021                                 /s/ Barbara      A. McAuliffe   _
10
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                   Stipulation to Amend Conditions of Release - 3
                                              [Proposed] Order Thereon
